Exhibit 10.34








GOVERNMENT OF PUERTO RICO
PUERTO RICO ELECTRIC POWER AUTHORITY


AMENDMENT NO. 5 TO EMERGENCY MASTER SERVICE AGREEMENT FOR PREPA’S ELECTRICAL
GRID REPAIRS - HURRICANE MARIA


APPEAR


AS FIRST PARTY: The Puerto Rico Electric Power Authority (PREPA), a public
corporation and government instrumentality of the Commonwealth of Puerto Rico,
created by Act 83 of May 2, 1941, as amended (“Act 83”), represented in this act
by its Executive Director, Justo Luis Gonzalez Torres, of legal age, married,
engineer and resident of Juana Díaz, Puerto Rico.


AS SECOND PARTY: Cobra Acquisitions LLC (Contractor), a limited liability
company organized and existing under the laws of the State of Delaware with a
place of business at 14201 Caliber Drive, Suite 300, Oklahoma City, Oklahoma
73134, herein represented by Arty Straehla, of legal age, married, and a
resident of Oklahoma City, Oklahoma.


WHEREAS: PREPA is authorized to enter into this agreement by virtue of Section
6(f) of Act 83.


WHEREAS: On October 19, 2017, PREPA and the Contractor entered into an Emergency
Master Service Agreement for PREPA’s Electrical Grid Repairs - Hurricane Maria
(the “Original Contract).


WHEREAS: PREPA and the Contractor executed an Amendment No. 1 to the Original
Contract dated November 1, 2017, an Amendment No. 2 to the Original Contract
dated as of December 8, 2017, an Amendment No. 3 to the Original Contract dated
December 21, 2017, an Amendment No. 4 to the Original Contract dated as of
January 28, 2018 (the Original Contract, as so amended, the “Contract”).


WHEREAS: The United States Army Corps of Engineers (USACE) has been the primary
procurement authority for materials necessary for the restoration of power in
Puerto Rico, whose procurement channels have faced increasing supply chain
pressures and whose procurements must comply with various U.S. laws and
regulations such as the Buy American Act (41 U.S.C. §§ 8301-8305).


WHEREAS: Various materials required for the restoration of power are only
readily available from foreign suppliers under contract with PREPA and who meet
PREPA’s specifications.


WHEREAS: Stateside response efforts and storm restoration requirements in places
such as Houston, TX and the State of Florida following Hurricanes Harvey and
Irma depleted materials from suppliers available to the USACE, and for these or
other supply chain constraints, have limited the availability of materials
through the USACE to
Puerto Rico.


WHEREAS: Contractor may have suppliers that can provide necessary materials at a
lower cost, or in a more expedient manner at a still reasonable cost, so as to
not further delay the restoration of desperately needed power to the people of
Puerto Rico.


WHEREAS: Hundreds of thousands of people in Puerto Rico are still without
electricity, likely requiring still months of restoration efforts, especially in
the hardest-to-service parts of the island.


WHEREAS: The valuable aid provided by the USACE may not last an indefinite
amount of time, and likely not until power is fully restored to pre-Hurricane
María levels.


WHEREAS: PREPA must be prepared and able to scale and maintain the necessary
level of effort to continue work at current levels should the USACE mission
assignment end, and along with it, its 1,000-plus contractors funding.







--------------------------------------------------------------------------------

Amendment No. 5 to Emergency Master Service Agreement for PREPA’S Electrical
Grid Repairs - Hurricane María
2


WHEREAS: PREPA requires a contract vehicle that provides relief of the
restoration effort’s material procurement constraints and allows PREPA the
flexibility to quickly scale its own restoration efforts should the need
present.


WHEREAS: PREPA and the Contractor agree that a further amendment to the Contract
is necessary.


WITNESSETH


In consideration of the mutual covenants hereinafter stated, the Parties agree
as follows:


TERMS AND CONDITIONS


1.
PREPA and the Contractor agree that Article 3 of the Original Contract is hereby
amended by striking the dollar amount of “$445,429,800 (Contract Amount)”
appearing on the seventh (7th) line of such article and replacing it with the
following dollar amount: “$945,429,800 (Contract Amount)”.



2.
PREPA and the Contractor agree that the first paragraph of Article 14 of the
Contract is hereby amended by striking the first paragraph thereof and replacing
it with the following:



“1)
Notwithstanding anything to the contrary in this Contract regarding its term,
PREPA may, at any moment, terminate, cancel or accelerate its expiration, after
giving the Contractor not less than thirty (30) days prior written notice, for
any or no reason, when in PREPA’s judgment such action responds to its best
interest. PREPA may terminate this Agreement immediately at any time in cases of
gross negligence by the Contractor upon written notice to Contractor specifying
such gross negligence.”



3.
Materials. The Parties agree that the Contractor may purchase and provide PREPA
with materials needed for the restoration work of the electrical system (the
“Materials”), subject to the following terms and conditions:



(a)
Prior to placing the order for any Materials, the Contractor shall provide to
PREPA a schedule of the costs of such Materials on a pass-through basis and the
cost for transportation, for final review and approval by PREPA. No purchases
shall be made by Contractor on behalf of PREPA except with prior written
authorization from PREPA;



(b)
All Materials will comply with specifications provided by PREPA.



(c)
All Material procurements by Contractor must comply with Federal regulations
under the Code of Federal Regulations Title 2 Sections 200.317 to 200.321,
200.326, 200.333 and Appendix II.



(d)
Contractor will complete all purchases in accordance with all Puerto Rico laws,
rules and regulations, including but not limited to Act 83, Regulation 8518
issued by PREPA, known as the Bid Regulation (Reglamento de Subastas), the
Procedure for Purchases by Request for Quotes or Offers Exempt from Formal Bid
Process (the “Procedures for Exempt Purchases”), and Chapter 500 of PREPA’s
Administrative Manual (Purchases), as applicable. As provided Act 83 and the Bid
Regulation, a bid process will not be required when, due to an emergency
situation, immediate delivery of certain materials is required. In such cases,
purchases shall be made by Contractor in accordance with the provisions of the
Procedures for Exempt Purchases. PREPA will provide written notice to the
Contractor when Procedures for Exempt Purchases is authorized.



(e)
PREPA will reimburse the Contractor for (i) the actual cost of the Materials on
a pass-through basis and (ii) transportation costs.



(f)
Any profit of Contractor on transportation of materials must not be calculated
on a “cost plus a percentage of cost” basis.



(g)
The Contractor will deliver the Materials to PREPA’s General Warehouse in Palo
Seco or any other location identified by PREPA in writing at the time the order
for the Materials is placed. All risk of loss of the Materials






--------------------------------------------------------------------------------

Amendment No. 5 to Emergency Master Service Agreement for PREPA’S Electrical
Grid Repairs - Hurricane María
3


will transfer to PREPA upon delivery to the location identified by PREPA. Title
shall pass to PREPA upon payment in full of all amounts due in connection with
the Materials.


(h)
The Contractor shall use its reasonable efforts to obtain the lowest prices
available, while considering manufacturers capacity and/or supplier ability to
meet the demand of the work schedules which may require procurement from
different manufacturers and suppliers.



(i)
For any Materials procured under Emergency Procedures, PREPA will certify that
each material procurement was necessary due to emergency or exigent
circumstances and complies with PREPA’s policies and regulations for emergency
procurement.



(j)
It is the responsibility of the Contractor to maintain records sufficient to
detail the history of procurement. These records will include, but are not
necessarily limited to the following: (i) rationale for the method of
procurement, (ii) rationale for the election of contract type, (iii) criteria
for contractor selection or rejection, (iv) basis for the contract price, (v)
documentation of reasonableness of the costs based on multiple quotations and/or
pricing solicitations whenever possible to support the costs claimed, (vi)
evidence provided by PREPA of emergency situations and immediate need for
materials to support that such purchase is exempt from a formal bid process, as
required under Act 83, (vii) other evidence of compliance with the applicable
purchasing procedures and (viii) any other documentation required by federal or
state law. Upon request by PREPA, Contractor shall deliver to PREPA a file
containing all documentation described herein.



(k)
For any Materials to be procured by the Contractor, PREPA shall review the
procurement and will provide certification regarding procurement compliance with
Section 15(b) (2) of Act No. 83 of May 2, 1941, as amended, PREPA’s internal
policies, and all required statutory and contractual provisions.





4.
The Contractor shall submit invoices for Materials separately from invoices for
other work performed under the Contract. All invoices will be delivered in
compliance with the provisions of Section 3 of the Contract, as amended.



5.
By signing below, the Contractor certifies that no other Federal, State or local
agencies, non-insurance agency or any other entity has paid or will pay
Contractor for Material costs paid to Contractor by PREPA.



6.
The Parties agree that the third paragraph of Article 3, Consideration, of the
Original Contract is hereby stricken and replaced with the following four
paragraphs:





“PREPA will review each invoice and if it is in compliance with the requirements
set forth in the Contract, PREPA will issue a preliminary recommendation
approving the invoice within seven (7) calendar days from when it is received.
If PREPA recommends preliminary approval, PREPA will pay an amount equal to 80%
of such invoice amount within three (3) calendar days of the approval. If PREPA
makes a preliminary recommendation of disapproval, PREPA will return the invoice
to the Contractor within three (3) calendar days with a written explanation for
such disapproval. Contractor shall have the right to resubmit for payment any
invoices that do not receive a preliminary recommendation of approval, and such
invoices will be processed in accordance with this paragraph.


PREPA will process for payment the remaining 20% of each invoice once the work
associated with that specific invoice has been completed by Contractor and
accepted by PREPA. PREPA will make commercially reasonable efforts to issue such
acceptance of work within 15 calendar days from when such invoice is received.
In any event, PREPA will either accept and make payment to Contractor or reject
such invoice within 30 calendar days from when it is received. If PREPA rejects
such invoice, PREPA will return the invoice to the Contractor within three (3)
calendar days with a written explanation for such rejection. Contractor shall
have the right to resubmit for payment any rejected invoice, and such invoices
will be processed in accordance with this paragraph. A finance charge of 1% per
month shall be due on payments received after the date due pursuant to the
schedule described above.







--------------------------------------------------------------------------------

Amendment No. 5 to Emergency Master Service Agreement for PREPA’S Electrical
Grid Repairs - Hurricane María
4


The Contractor further warrants that work for which Contractor has received
payments in full from PREPA shall be free and clear of liens, claims, security
interests or encumbrances in favor of the Contractor and its Subcontractors or
other persons or entities making a claim by reason of having provided labor,
materials and equipment relating to the work.


Payment for Materials and their Transportation


The Contractor shall submit the invoices of the Materials and their
transportation costs on or before delivery of, and PREPA’s receipt of, the
Materials to the location designated by PREPA at the time the order is placed.
The Contractor must submit with each invoice the evidence of payment (or terms
of payment indicating an obligation to pay) for the Materials and their
transportation. PREPA will review each invoice and if it is in compliance with
the schedule of Materials and their transportation as approved by PREPA, PREPA
shall pay such invoice within ten (10) calendar days from the date of delivery
of the Materials and the receipt of such by PREPA.


7.
PREPA hereby acknowledges and accepts that the Contractor has delivered to PREPA
the certifications required under Executive Orders OE-1991-24 and OE-1992-52 as
well as a copy of Contractor’s Certificate of Formation.



8.
PREPA hereby certifies that no public officer or employee of PREPA who has the
power to approve or authorize contracts has evaluated, considered, approved or
authorized any contract between PREPA and Contractor in which he/she or any
member of his/her family unit has or has had direct or indirect economic
interest during the last four (4) years prior to his/her holding office.



9.
The definition of “Contract” contained in Article 2, paragraph 3) of the
Original Contract is hereby amended by deleting therefrom the following text
inadvertently appearing on lines two and three thereof: “, which constitute an
amendment and supersedes to that contract entered into by the parties on
September 26, 2017,”



10.
PREPA shall not approve the purchase of any Materials under this Amendment until
this Amendment is properly registered in the Office of the Controller of the
Government of Puerto Rico.



11. The Contractor will neither increase nor decrease its total staffing
resources more than 10% from the level agreed to in Exhibit 1-B Contractor’s
Rate Schedule of 882 personnel without the written consent of PREPA.


12.
Employees not to Benefit: The Parties hereby declare that, to the best of their
knowledge, no public officer or employee of the Commonwealth of Puerto Rico, its
agencies, instrumentalities, public corporations or municipalities or employee
of the Legislative or Judicial branches of the Government has any direct or
indirect interest in the present Agreement. The Contractor certifies that
neither it nor any of its partners, directors, executives, officers, and
employees receives salary or any kind of compensation for the delivery of
regular services by appointment in any agency, instrumentality, public
corporation, or municipality of the Commonwealth of Puerto Rico.



13.
PREPA hereby certifies that this Amendment has been approved by the delegate of
the Governor of Puerto Rico, as required under Act 3-2017 and Office of the
Chief of Staff Memorandum No. 2017-001; Office of Management and Budget Circular
Letter 141-17.



14.
Except as set forth herein, the Contract remains in full force and effect in
accordance with its terms.


















--------------------------------------------------------------------------------

Amendment No. 5 to Emergency Master Service Agreement for PREPA’S Electrical
Grid Repairs - Hurricane María
5


IN WITNESS WHEREOF, the Parties hereto have executed this Amendment on and
effective as of this 27th day of February, 2018.
Puerto Rico Electric Power Authority            Cobra Acquisitions LLC


_/s/_Justo L. Gonzalez Torres                /s/ Arty Straehla____________
Justo L. Gonzalez Torres                Arty Straehla
Executive Director                    Chief Executive Officer
Employer Social Security XX-XXXXXXX            Employer ID Number XX-XXXXXXX




/s/ Keith Ellison_____________


Keith Ellison
President, Cobra Acquisitions LLC





